  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


IN RE:                             )
                                   )
KEITH A. NELMS,                    )
                                   )
    Debtor.                        )
                                   )
KEITH A. NELMS,                    )
                                   )
    Appellant,                     )
                                   )             CIVIL ACTION NO.
    v.                             )               2:14cv927-MHT
                                   )                    (WO)
CHASE BANK USA, NA,                )
and JP MORGAN CHASE                )
BANK, NA,                          )
                                   )
    Appellees.                     )

                              ORDER

    This cause is now before the court on appellant

Keith A. Nelms’s motion for leave to appeal in forma

pauperis (doc. no. 25).

    28 U.S.C. § 1915(a)(3) provides that, "An appeal

may not be taken in forma pauperis if the trial court

certifies    in   writing   that       it   is    not   taken   in   good

faith."     In making this determination as to good faith,
a court must use an objective standard, such as whether

the appeal is "frivolous," Coppedge v. United States,

369   U.S.    438,   445   (1962),   or   "has   no    substantive

merit."      United States v. Bottoson, 644 F.2d 1174, 1176

(5th Cir. Unit B May 15, 1981) (per curiam); see also

Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982)

(per curiam); Morris v. Ross, 663 F.2d 1032 (11th Cir.

1981).

      Federal Rule of Appellate Procedure 24 sets forth

the procedure for obtaining leave to appeal in forma

pauperis.     It states:

      “(1) Motion in the District Court. Except as
      stated in Rule 24(a)(3), a party to a
      district-court action who desires to appeal in
      forma pauperis must file a motion in the
      district court. The party must attach an
      affidavit that:

          (A) shows in the detail prescribed by Form
          4 of the Appendix of Forms the party's
          inability to pay or to give security for
          fees and costs;

          (B) claims an entitlement to redress; and

          (C) states the issues that             the    party
          intends to present on appeal.”


                                2
Fed. R. App. P. 24.              Nelms has failed to attach an

affidavit    claiming       an    entitlement         to    redress    and

stating    the     issues   that       he   intends    to    present    on

appeal.      Without a statement of the issues, the court

cannot    assess    whether      his     appeal   is   taken    in    good

faith.



                                   ***

    Accordingly, it is ORDERED that appellant Keith A.

Nelms’s motion to proceed on appeal in forma pauperis

is denied.

    DONE, this the 23rd day of October, 2018.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE




                                    3
